Case 1:14-cv-00954-RGA Document 1368 Filed 08/23/21 Page 1 of 9 PageID #: 81905




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 TQ DELTA, LLC,

                               Plaintiff;
                 V.                                  Civil Action No. 14-954-RGA
 ADTRAN, INC.,

                               Defendant.



                                  MEMORANDUM OPINION


Brian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, DE; Peter J. McAndrews, Paul
W'. McAndrews, Rajendra A. Chiplunkar, Ashley M. Ratycz, MCANDREWS, HELD &
MALLOY, LTD., Chicago, IL; Sharon E. Roberg-Perez, David A. Prange, Benjamen Linden,
ROBINS KAPLAN LLP, Minneapolis, MN,

Attorneys for Plaintiff.

Kenneth L. Dorsney, Cortlan S. Hitch, MORRIS JAMES LLP, Wilmington, DE; Paul M. Sykes,
Benn C. Wilson, Jake M. Gipson, BRADLEY ARANT BOULT CUMMINGS LLP, Birmingham,
Ai''
Attorneys for Defendant.




August   7J, 2021
Case 1:14-cv-00954-RGA Document 1368 Filed 08/23/21 Page 2 of 9 PageID #: 81906




         Before the Court are two motions: Plaintiff's Motion to Strike Adtran's NewNon-

Infringement Defense Based on Purported Password Protection (D.I. 1312) and Defendant's

Motion to Strike New Infringement Contentions Based on the Broadcom Command Line

Interface and System Release Source Code (Family 7). (D.I. 1327). I have considered the parties'

briefing. (D.I. 1313, 1328, 1331, 1339, 1341, 1348).

   I.       BACKGROUND

         Plaintiff TQ Delta filed suit against Defendant AD TRAN alleging infringement of

numerous U.S. Patents. (D.I. 1). The Court divided the case into separate trials based on the

patent families. (D.I. 369). This motion concerns the Family 7 Patents, U.S. Patent Nos.

6,445,730 ("the '730 Patent"), 7,978,753 ("the '753 Patent"), 8,437,382 ("the '382 Patent"), and

8,611,404 ("the '404 Patent"). The Family 7 Patents relate to multicarrier transmission systems

with low power mode or sleep mode and rapid-on capabilities.

         Plaintiff's final infringement contentions were due on June 30, 2018 and fact discovery

closed on October 30, 2018. (D.I. 369 at 5). Opening expert reports were due on September 23,

2020, rebuttal expert reports were due on October 23, 2020, and reply expert reports were due on

November 6, 2020. (D.I. 1219). Expert discovery closed on December22, 2020. (D.1. 1259).

Dispositive motions and trial have been continued pending the resolution of outstanding claim

construction issues. (D.I. 1269).

   II.      LEGAL STANDARD

         "Infringement contentions ... serv'e the purpose of providing notice to the Defendants of

infringement theories beyond the mere language of the patent claim." Intellectual Ventures I LLC

v. AT&T Mobility LLC, 2017 WL 658469, at *2 (D. DeL Feb. 14, 2017) (quoting Motion Games,




                                                 2
Case 1:14-cv-00954-RGA Document 1368 Filed 08/23/21 Page 3 of 9 PageID #: 81907




LLC v. Nintendo Co., 2015 WL 1774448, at *2 (E.D. Tex. Apr. 16, 2015)). In other words,

'';Plaintiff need not in its contentions actually prove its infringement case." WI-LAN Inc. v. Vizio,

Inc., 2018 WL 669730, at *1 (D. Del. Jan. 26, 2018). Infringement contentions are treated as

initial disclosures under Federal Rule of Civil Procedure 26(a). See United States District Court

for the District of Delaware, Default Standard for Discovery § 4; Intellectual Ventures I, 2017

 WL 658469, at *I.

            "If a party fails to provide information ... as required by Rule 26(a) or (e), the party is not

 allowed to use that information ... to supply evidence on a motion, at a hearing, or at a trial,

 unless the failure was substantially justified or is harmless." Fed. R. Civ. P. 37(c)(l).

            Courts in the Third Circuit consider the Pennypack factors to determine whether a failure

 to disclose was harmless: "(1) the prejudice or surprise to the party against whom the evidence is

 offered; (2) the possibility of curing the prejudice; (3) the potential disruption of an orderly and

 efficient trial; (4) the presence of bad faith or willfulness in failing to disclose the evidence; and

 (5) the importance of the information withheld." TQ Delta, LLC v. ADTRAN, Inc., 2019 WL

 4346530, at *1 (D. Del. Sept. 12, 2019) (citing Konstantopoulos v. Westvaco Corp., 112 F.3d

 710, 719 (3d Cir. 1997)). "[T]he exclusion of critical evidence is an 'extreme' sanction, not

 normally to be imposed absent a showing of willful deception or 'flagrant disregard' of a court

 order by the proponent of the evidence." Konstantopoulos, 112 F.3d at 719. The determination of

 whether to exclude evidence is within the discretion of the district court. Id.

   . III.      ANALYSIS

            Both motions concern Broadcom Command Line Interface ("CLI") and System Release

 source code. Defendant moves to strike Plaintiff's infringement theories based on this source

 code, while Plaintiff moves to strike Defendant's non-infringement defense based on purported




                                                      3
Case 1:14-cv-00954-RGA Document 1368 Filed 08/23/21 Page 4 of 9 PageID #: 81908




password protection. (D.I. 1328 at 1; D.I. 1313 at 1). Each party asserts that the other

inappropriately raised its respective infringement theory or non-infringement defense for the first

time in its expert reports. (D.I. 1328 at 1; D.I. 1313 at 6).

            A. Defendant's Motion to Strike Plaintiff's Infringement Contentions Based on
               CLI and System Release Source Code

        Defendant moves to strike Plaintiff's theories of infringement based on CLI and System

Release source code as an untimely-disclosed infringement contention. (D.I. 1328 at 1).

Defendant states, "TQ Delta's final infringement contentions asserted infringement based

exclusively on the native capability of a single component of the ADTRAN Accused Products -

the Broadcom DSL chip." (Id.). Defendant contends that Plaintiff, for the first time in its opening

expert report, asserted new non-infringement theories based on CLI. (Id.). Specifically,

Defendant argues that Plaintiff now contends that the Accused Products infringe because a user

can access Broadcom CLI, enter certain commands, override settings in the System Release

 source code, and reprogram the DSL chip to access the infringing functionality. (Id.). Defendant

 maintains that infringement theories based on Broadcom CLI and System Release source code

 were not disclosed during discovery, were not referenced in Plaintiff's infringement contentions,

 and Plaintiff did not seek leave of Court to amend its infringement contentions. (Id. at 5-9).

        Plaintiff, meanwhile, counters that it "has consistently pursued an infringement theory

 based on the L2 [low power] mode functionality specified in the ADSL2/2+ standard." (D.I.

 1341 at 6). Plaintiff maintains that its Final Infringement Contentions pointed to sections of

 "Broadcom source code for the DSL chip firmware running on the BCM65300 DSL chip in the

 accused products that implement the L2 mode functionality and correspond to elements of the

 asserted claims." (Id.). Plaintiff argues that Dr. Brody's report and Dr. Rud.nick's report expand




                                                   4
Case 1:14-cv-00954-RGA Document 1368 Filed 08/23/21 Page 5 of 9 PageID #: 81909




on its infringement theories, including the theories based on Broadcom CLI and System Release

source code. (Id. at 6-7).

       The Final Scheduling Order provided that Plaintiffs final infringement contentions were

due by June 30, 2018, and, "Plaintiff may seek leave to supplement its final infringement

contentions for good cause." (D.I. 369 at 5). Plaintiff timely filed its final infringement

contentions. Plaintiff points to locations in its final infringement contentions that describe

portions of the Broadcom CLI and, in Plaintiff's view, disclose the infringement contentions at

issue. (D.I. 1341 at 6-7). One is a block diagram of the Accused Product which states, "The

block diagram also shows an ARM AM3352 processor that configures the three BCM65300

chips." (D.I. 1342-4, Exh. D at 14 of 31). The other describes VDSL2 ports and states, "Ports can

be provisioned individually using Total Access 5000 CLI commands." (Id. at 8 of31).

        Plaintiffs infringement contentions mention Broadcom CLI, but it is a much closer call

as to whether these statements disclose Plaintiff's infringement theories based on Broadcom CLI

and System Release source code. Even if these infringement theories were untimely, I find,

under the Pennypack factors, that their exclusion is not warranted.

        I note that in "sophisticated, complex litigation involving parties represented by

competent counsel," courts "have been less indulgent" in applying the Pennypack factors and

"more willing to exclude evidence without a strict showing that each of the Pennypack factors

has been satisfied." Bridgestone Sports Co. v. Acushnet Co., 2007 WL 521894, at *4 (D. Del.

Feb. 15, 2007). There is little doubt that this litigation, which has already spanned the better part

of a decade, is "complex" and that the parties have been represented by "competent counsel."

        For the first Pennypack factor, surprise or prejudice, Defendant contends that it is

severely prejudiced as fact discovery was conducted based on a different infringement theory




                                                  5
Case 1:14-cv-00954-RGA Document 1368 Filed 08/23/21 Page 6 of 9 PageID #: 81910




and, had Plaintiff identified its other infringement theories earlier, Defendant "would have

handled its non-infringement contentions and remaining fact discovery much differently." (D.I.

1328 at 14). Defendant also asserts that the prejudice has been amplified as Plaintiff's delayed

disclosure permitted Defendant only one month to respond. (Id. at_ 15). As to the second and third

factors, Defendant maintains that the prejudice is incurable as fact discovery is over and it was

unable to pursue discovery regarding these infringement theories. (Id. at 16). Defendant asserts

that its experts would need additional time to evaluate the source code on which Plaintiff's

infringement theories rely, and such time would disrupt the trial schedule. (Id. at 16-17).

       Plaintiff counters that Defendant has not been prejudiced as (1) its infringement

contentions have not changed; (2) its expert report was timely; (3) Defendant had sufficient time

to respond; and (4) Defendant had full access to the Source Code. (D.I. 1341 at 13-14). Plaintiff

argues that any prejudice was, and is, curable, as Defendant had the opportunity (and did)

respond to Plaintiff's experts' opinions and Defendant had possession of the source code and

could analyze it as necessary. (Id. at 15-16). Further, Plaint~ffmaintains that there will be no

impact on the trial schedule, as there is currently no trial date set and Defendant's expert did not

have any issue performing remote testing. (Id. at 16-17).

      · The first factor weighs in favor of exclusion. If Defendant was not clear on Plaintiff's

infringement theories based on Broadcom CLI and the System Release source code, then its

discovery on the theories could have been inhibited. However, that prejudice was, and is,

curable. Therefore, the second and third Pennypack factors weigh against exclusion. Defendant's

expert, Bruce McNair, reviewed the source code analyzed by Plaintiff's experts and submitted a

rebuttal expert report. (D.I. 1341-8, Exh. Hat 38-68 of 155). Should Defendant require more

time to further analyze the source code pertaining to Plaintiff's Broadcom CLI and the System




                                                  6
Case 1:14-cv-00954-RGA Document 1368 Filed 08/23/21 Page 7 of 9 PageID #: 81911




Release source code infringement theories, I will grant Defendant that opportunity. There is

currently no trial scheduled for the Family 7 Patents, so additional time to review source code

will not impact the litigation's progress.

        For the fourth factor, willfulness or bad faith, Defendant argues that Plaintiff acted

willfully in failing to seek the Court's permission to add new infringement contentions. (D.I.

1328 at 18). In Defendant's view, such willfulness is demonstrated by Plaintiffs "past practice

of belatedly asserting new infringement contentions without leave of Court" and Plaintiffs delay

in disclosing these infringement theories. (Id. at 18-19). Plaintiff counters that it was not willful

as it is not asserting a new infringement theory and actions in other Families are not relevant to

the issue at hand here. (D.I. 1341 at 19). I agree with Plaintiff that there has been no willfulness

or bad faith. While Plaintiffs infringement contentions could have more specifically detailed the

Broadcom CLI and System release source code, its infringement contentions did mention

Broadcom CLI and that was expanded upon in Plaintiffs expert reports. As there has been no

willfulness, this factor weighs against exclusion.

        In regards to the fifth factor, importance, Defendant maintains that these infringement

contentions are not so important as the Court has granted summary judgment against Plaintiff on

similar issues in litigation of other patent families. (D.I. 1328 at 19-20). Plaintiff disagrees,

arguing that these theories are important to proving its infringement case. (D.I. 1341 at 20). I

agree with Plaintiff. These infringement theories and the corresponding expert reports are

 important evidence in support of Plaintiffs infringement case. Beyond this, "the exclusion of

 critical evidence is an 'extreme' sanction," Konstantopoulos, 112 F.3d at 719, and I do not find it

 warranted in this situation. Any prejudice Defendant suffered can be or has been remedied and




                                                   7
Case 1:14-cv-00954-RGA Document 1368 Filed 08/23/21 Page 8 of 9 PageID #: 81912




the infringement theories and supporting expert opinions are important to Plaintiff's

infringement case. Therefore, Defendant's motion to strike is denied.

             B. Plaintiff's Motion to Strike Defendant's Non.-Infringement Defense Based on
                Purported Password Protection

        Plaintiff moves to strike Defendant's non-infringement defense "based on purported

password protection for a portion of the user interface of the accused products" and any expert

opinion or declaration in support of that non-infringement defense for the Family 7 Patents. (D.I.

1313 at 1). Plaintiff first argues that this is not a legally viable defense, as the purported

requirement of entering a password does not prevent the Accused Products from infringing when

sold. (Id. at 2) 1. Second, Plaintiff contends that this non-infringement defense was not timely

disclosed and, therefore, Plaintiff has suffered severe and incurable prejudice. (Id. at 2-6).

Plaintiff argues that Defendant, for the first time, in its expert's rebuttal report, asserted that a

customer would not have access to Broadcom CLI as it is restricted by a password, and therefore,

the Accused Products do not infringe. (Id. at 5-7).

        Defendant counters that this defense falls within the scope of its non-infringement

contentions and fairly responds to Plaintiff's infringement contention based on CLI and System

Release source code. (D.I. 1331 at 9). Defendant argues that its non-infringement contentions

describe how in the Accused Products the L2 mode is not presented to or available to customers,

and its defense that there is password protection aligns with this stated non-infringement

contention. (Id. at 9-10).

         Defendant's non-infringement claim charts state, "[T]he option to enable L2 mode is not

presented or available to a customer purchasing ADTRAN's accused products." (D.I. 1332, Exh.



1
  A motion to strike is not the appropriate time to determine whether a defense is legally viable. Therefore, I will not
address Plaintiffs argument on that ground.


                                                           8
Case 1:14-cv-00954-RGA Document 1368 Filed 08/23/21 Page 9 of 9 PageID #: 81913




1 at 36-37 of 435). Defendant's interrogatory responses, as supplemented on October 1, 2018,

state identical contentions. (Id at 30 of 435). Defendant's contentions are clear: its Accused

Products do not enable the L2 mode and a customer purchasing the Accused Products is not

presented with or able to enable the L2 mode. In its rebuttal expert report, Defendant's expert,

Mr. McNair expanded on this defense. (See D.I. 1341-8, Exh. 8 at 87, 94-97 of 155). This is

permissible, as all details of a non-infringement defense need not be disclosed in non-

infringement contentions. Therefore~ Defendant's assertion of this defense is not untimely and I

need not address the Pennypack factors. Plaintiff's motion to strike is denied.

   IV.      CONCLUSION

         Defendant's Motion to Strike New Infringement Contentions Based on the Broadcom

Command Line Interface and System Release Source Code (Family 7) (D.1. 1327) is denied.

Plaintiff's Motion to Strike ADTRAN's New Non-Infringement Defense Based on Purported

Password Protection (D.I. 1312) is denied.

         A separate order will be entered.




                                                 9
